Citation Nr: 0118424	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of a fracture of the right fifth finger.


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to a 
compensable disability rating for the residuals of a fracture 
of the fifth finger of the right hand.

The Board notes that the veteran was scheduled to appear at a 
May 11, 2001, hearing before the undersigned.  However, the 
veteran failed to report without explanation and has not 
requested that the hearing be rescheduled.  Therefore, the 
veteran's request for a Board hearing is considered to be 
withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2000). 


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The residuals of a fracture of the fifth finger of the 
veteran's right hand are manifested by no more than ankylosis 
of that finger.


CONCLUSION OF LAW

The residuals of a fracture of the fifth finger of the right 
hand warrant a noncompensable evaluation.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.655, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5227 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record discloses that that the veteran sustained a 
fracture of his right fifth finger during basic training in 
1977.  He was given a medical discharge in 1978 based on that 
injury.  The report of a VA examination performed in May 1978 
indicates that the veteran was unable to flex the proximal 
and distal joints of the right fifth finger.  X-rays 
indicated an old healed fracture involving the contiguous 
articular surfaces of the proximal interphalangeal joint of 
the fifth finger with irregularity and narrowing.  The X-ray 
study also disclosed a flexion deformity involving the distal 
interphalangeal joint of the fifth finger.  The RO granted 
service connection in a June 1978 rating decision, and 
determined that a noncompensable disability rating was 
warranted.  

The veteran submitted a claim for a compensable rating in 
December 1998.  He indicated that he had lack of movement and 
uncontrolled shaking in his entire right hand, and that he 
had recently received treatment at the Coatesville VA Medical 
Center (VAMC).

Records from the Coatesville VAMC indicate that the veteran 
was admitted for drug rehabilitation in December 1998.  A 
flexion deformity of distal interphalangeal joint of the 
right fifth finger was noted but not treated.

In a rating decision of January 1999, the RO determined that 
the noncompensable rating for the fifth finger injury would 
be continued.  The veteran's notice of disagreement indicated 
that he received treatment and pain medication for his finger 
at the Coatesville VAMC.  The address provided on the 
veteran's notice of disagreement was that of the Coatesville 
VAMC domiciliary ward.  The RO's follow-up letter was mailed 
to the address provided, but was returned as unclaimed, no 
forwarding address.

A VA examination was scheduled for the veteran.  However, the 
record reflects that the letter informing the veteran of his 
examination was returned in July 1999.  

The veteran's substantive appeal was received in August 1999.  
He provided a new address and indicated that he wished to 
appear personally at a local VA office before the Board.  A 
September 1999 report of contact confirmed the veteran's 
current address.  A report of contact from June 2000 shows 
that the veteran requested copies of his service separation 
papers and gave an address in Cleveland, Ohio.  The veteran's 
claims folder was transferred to the Cleveland RO.  A July 
2000 letter from the Cleveland RO to the veteran was returned 
as undeliverable.  An April 2001 report of contact with the 
Cleveland VAMC notes that there was no record for the veteran 
in that facility's patient registration data.  The veteran 
was scheduled for a hearing before the undersigned on May 11, 
2001.  Although the claims folder does not currently contain 
confirmation that the hearing notification letter could not 
be delivered, the record does reflect that the letter was 
sent to the veteran at the same address as that utilized by 
the RO in July 2000, an address at which the veteran no 
longer resided. 

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to this 
claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is the be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf 
of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a higher 
evaluation for his right fifth finger disability.  All 
identified treatment records have been obtained by the RO.  A 
current VA examination was scheduled.  However, the letter 
informing the veteran of said examination was returned as 
undeliverable.  The veteran has not identified and the Board 
is not aware of any additional evidence or information which 
could be obtained to substantiate his claim.  In sum, the 
facts relevant to this claim have been properly developed to 
the extent possible and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board's deciding this claim without first 
affording the RO the opportunity to consider it in light of 
the VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2000).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  The evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2000).

Ankylosis of a finger other than the thumb, index finger, or 
middle finger warrants a noncompensable evaluation, except in 
the case of extremely unfavorable ankylosis.  Where extremely 
unfavorable ankylosis exists, the disability will be rated as 
amputation under Diagnostic Codes 5152 through 5156.  
38 C.F.R. § 4.71a, Diagnostic Code 5227.

The Board recognizes that VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  However, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that "the 
duty to assist is not always a one-way street," and that, if 
the veteran wishes help, he cannot passively wait for it in 
the circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991).  In the present 
case, the record reveals that a VA examination was scheduled 
pursuant to the veteran's claim for an increased evaluation 
and that the examination was not performed because the 
veteran failed to keep VA apprised of his current address.  
Moreover, although the RO subsequently obtained a mailing 
address for the veteran, the veteran is no longer at that 
address and has not informed VA of a current mailing address.  
Therefore, a remand for the purpose of scheduling another VA 
examination would be futile.

Review of the record discloses that the disability picture 
posed by the veteran's right fifth finger disability more 
closely approximates the criteria for a noncompensable 
disability evaluation than those for a 10 percent evaluation.  
The December 1998 VA records document a flexion deformity of 
the distal interphalangeal joint and nothing else.  They do 
not document pain or in any way suggest that the functional 
impairment from this disability has increased since the VA 
examination in May 1978.  There is no current medical or 
other objective evidence of functional impairment which more 
nearly approximates extremely unfavorable ankylosis of the 
right fifth finger than ankylosis of this finger.  Therefore, 
the Board concludes that the disability is properly assigned 
a noncompensable evaluation.  

Finally, the Board notes that the veteran's failure to 
undergo the VA examination ordered by VA was without good 
cause since it was his failure to apprise VA of his current 
mailing address that prevented the examination from being 
performed.  Where entitlement to an increased evaluation 
cannot be established without a current VA examination and a 
claimant fails to report without good cause for such an 
examination, the claim shall be denied.  See 38 C.F.R. 
§ 3.655.
ORDER

A compensable disability evaluation for residuals of a 
fracture of the right fifth finger is denied.



		
Shane A. Durkin
	Member, Board of Veterans' Appeals



 

